Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  
	
	
Information Disclosure Statement
The information disclosure (IDS) submitted on 05/11/2022 was filed after the mailing date of the Non-Final on 02/08/2022. The submission is in compliance with the provisions of 37 CFR 1.97 (a statement was made). Accordingly, the IDS has been considered by the examiner.

	
Response to Amendments  
The amendment filed on 06/07/2022 has been entered. Claim 6 has been cancelled. Claims 1, 3 – 4, 6 – 21, and 23 are under examination. 
Applicant’s amendments to claim 1 have overcome the previously rejection of claims 1 and 23 under 112(a). The rejections are withdrawn.  
Applicant arguments in regards to the 112(b) rejection of claim 23 have overcome the previous rejection. The rejection is withdrawn and a claim interpretation is provided for the phrase. 

Bishop Declaration Under 37 C.F.R. § 1.132
The declaration under 37 CFR 1.132 filed 06/07/2022 is sufficient to overcome the rejection of claims 1 – 4, 6 – 7, 10 – 16, 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 2005/0079085) in view of ASM Handbook (Aluminum Powder Metallurgy, NPL), as evidenced by ASM Handbook (Fatigue, NPL). For clarity of the record, Donald Bishop is a co-inventor of pending invention and ASM Handbook (Aluminum Powder Metallurgy, NPL) relied upon in the previous rejection. 
The examiner finds the declaration persuasive that a person of ordinary skill in the art would not, upon reading the disclosure of the “repressing” section related to sizing, find it obvious to have placed a sizing step after the upset/impact forging step disclosed in Ichikawa.  It is found persuasive that the repressing section of the ASM handbook does not suggest that sizing would be performed to an upset-forged component and that sizing disclosed in the repressing section is directed to using after sintering to bring parts back within specification. 

Claim Interpretation
The term “similar components” is interpreted as a component with an identical composition to the sintered powder metal component, that is just solutionized and age. As compared to the sintered powder metal component of the claim 1 that is solutionized, sized, re-solutionized, and then aged. 


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 – 4, 7 – 12, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 5,292,358, as cited in the office action of 02/08/2022) in view of Lindenau (US2005/0036899, cited in the office action of 08/19/2020)

Regarding claims 1, 3 – 4, and 10 – 11, Miura teaches a method of producing a sintered product [Col 8, line 5], wherein the sintered product is an aluminum alloy [Title]. Miura teaches the following steps;
Compacting and sintering [Col 8, line 13 – 14 and line 22 – 24] (meeting the claimed limitation of compacting a powder metal and sintering a powder metal compact (claim 3) in a sequential manner (claim 4). 
Furthermore, Miura teaches that the sintering occurs in range such that a liquid phase is formed so as to promote the diffusion of the alloying elements [Col 2, line 43 – 47] and is held for a time period [Col 10, line 23], and therefore, the sintering and holding step of Miura is interpreted as the sintering and solutionizing of a sintered component of the claimed invention.
Following sintering, Miura teaches that the sintered product is re-compacted, which is referred to as sizing [Col 8, line 50 – 59], meeting the claimed step of sizing.
Lastly, the re-compacted aluminum-alloy can be subjected to T6 heat treatment (meeting the claimed limitation of re-solutionizing and aging). 

Miura states that sizing/re-compaction induces work-hardening and when a heat-treatment (i.e. T6 treatment) is performed following the re-compaction, the work-hardening is eliminated and both strength and elongation are enhanced [Col 8, line 60 – 66], meeting the claimed limitation of improved fatigue strength.
Miura does not explicitly teach that quenching is conducted following the sintering and holding. 

Lindenau teaches a method for producing sinterable components made from an aluminum alloy composition [Title, 0024]. Lindenau teaches that the process comprises compacting, sintering, and a later step of sizing [0013, 0020]. Lindenau further teaches that following the sintering treatment, the sintered compact can quenched from the sintering temperature using water quenching, meeting the claimed limitation of claim 10 [0019]. Lindenau teaches that after the quenching, the sizing is performed at room temperature [0020] and therefore, the quenching process is interpreted to take place down to ambient temperature, meeting the claimed limitation of claim 11. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Miura and included a step of water quenching to room temperature as taught by Lindenau to achieve predictable results. Given that Miura and Lindenau are in the same field of endeavor, a person of ordinary skill in the art would have a reasonable expectation of success in combining the teachings of Miura with Lindenau. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). 

Regarding claims 7 – 9, Miura in view of Lindenau teaches the invention as applied above in claim 1. Miura teaches that the sintering occurs in a range of 500 – 650°C [Col 8, line 42 – 49], which overlaps with the claimed range of claims 8 and 9, and is held for 2 hours at the selected temperature [Col 10, line 23], which meets the claimed limitation of claim 8. Miura teaches that the sintering occurs in range such that a liquid phase is formed so as to promote the diffusion of the alloying elements [Col 2, line 43 – 47], meeting the claimed limitation of the solutionizing occurring at a temperature and time to form homogenous solid solution. 

Regarding claims 12, Miura in view of Lindenau teaches the invention as applied above in claim 1. Miura in view of Lindenau does not disclose that the sizing step requires a special atmospheric condition [Col 8, line 50 – 59]. Furthermore, the sizing step and quenching step of Miura in view of Lindenau are separate steps, therefore, it is interpreted that the sizing step would be performed in air and there would be some time in air between quenching and performing the sizing. 

Regarding claim 21 and 23, Miura in view of Lindenau teaches the invention as applied above in claim 1. Miura states that sizing/re-compaction induces work-hardening and when a heat-treatment (i.e. T6 treatment) is performed following the re-compaction, the work-hardening is eliminated and both strength and elongation are enhanced [Col 8, line 60 – 66], meeting the claimed limitation of claim 21. Furthermore, given that Miura in view of Lindenau teaches performing the method steps as claimed in claim 1, on an aluminum alloy, and that Miura recognizes that performing T6 heat treatment following sizing improves strength and elongation, there is a reasonable expectation that the method of Miura in view of Lindenau would meet the claimed limitation of claim 23. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case produced by identical processes, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 5,292,358, as cited in the previous office action of 02/08/2022) in view of Lindenau (US2005/0036899, cited in the office action of 08/19/2020), as applied to claim 12 above, in further view of ASM Handbook (Aluminum Powder Metallurgy, NPL, as cited in office action 08/19/2020)

Regarding claim 13, Miura in view of Lindenau teaches the invention as applied above in claim 12. Miura in view of Lindenau does not explicitly teach a time between sintering/holding and quenching, and re-compaction.
The ASM handbook teaches that aluminum alloys harden at room temperature and for this reason, any repressing operation should be performed in a matter of hours following the sintering step, which overlaps with the claimed range of 1 hour [pg 583, right column]. 
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the method of Miura in view of Lindenau and ensured that the sizing took place within hours of the sintering/holding and quenching step of Miura in view of Lindenau, as taught by the ASM Handbook. Minimizing the amount of time between the steps prevents the aluminum component from hardening too much. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before or at the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Claims 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 5,292,358, as cited in the office action of 02/08/2022) in view of Lindenau (US2005/0036899, cited in the office action of 08/19/2020), as applied to claim 1 above, in further view of Parker (NPL, “Encyclopedia of Materials”, 2001) and as evidenced by MacKenzie (“Heat Treatment of Aluminum”, NPL)

Regarding claims 14 – 18, Miura in view of Lindenau teaches the invention as applied above in claim 1. Miura teaches that the sintered component can be subjected to a T6 heat treatment but does not specifically state that the T6 heat treatment involves artificial aging. 
Parker teaches that a T6 heat treatment involves solution heat treatment, quenching, and artificial aging, meeting the claimed limitation of artificial aging at a temperature over ambient over a time of claim 14 [Table 1]. Parker further teaches that artificial aging involves a typical temperature range of 100 – 200°C and 2 – 48 hrs, which overlaps with the claimed ranges of claim 15 and claim 16 [page 3, 6.2]. Parker further teaches that artificial aging often obtains hardening from precipitates and that the T6 temper normally yields the highest strength [page 3, 6.2], meeting claim 17, and as evidenced by Mackenzie, a T6 heat treatment involves artificial aging through peak hardness of the aluminum alloy, meeting the claimed limitation of claim 18. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Miura and Lindenau and subjected it to an artificial aging step during the T6 heat treatment as taught by Parker. As disclosed by Parker, the artificial aging is included in a T6 heat treatment. Given that Parker is directed to treatment of aluminum alloys, a person of ordinary skill in the art would have a reasonable expectation of success in achieving predictable results. 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 5,292,358, as cited in the office action of 02/08/2022) in view of Lindenau (US2005/0036899, cited in the office action of 08/19/2020), as applied to claim 1 above, in further ASM Handbook (“Conventional Aluminum Powder Metallurgy Alloys”, NPL, 1998) 
 
Regarding claim 19, Miura in view of Lindenau teaches the invention as applied above in claim 1. Miura in view of Lindenau does not explicitly teach machining the component. 
The ASM Handbook states that secondary finishing operations such as drilling, milling, turning, or grinding can be easily performed on aluminum powder metallurgy parts because the chips are much smaller and break more easily [page 837, right column, “machinability”]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Miura in view of Lindenau and subjected to it machining such as drilling, milling, turning, or grinding, as disclosed by the ASM Handbook. As disclosed in the ASM Handbook, machining of aluminum powder metallurgy components can be performed easily and therefore, a person of ordinary skill in the art would have a reasonable expectation of success in combining the teachings to achieve predictable results. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 5,292,358, as cited in the office action of 02/08/2022) in view of Lindenau (US2005/0036899, cited in the office action of 08/19/2020), as applied to claim 1 above, in further ASM Handbook (“Surface Engineering Aluminum Alloys”, NPL, as cited in office action 08/19/2020) 

Regarding claim 20, Miura in view of Lindenau teaches the invention as applied above in claim 1. Miura in view of Lindenau does not explicitly teach performing shot peening. 
The ASM handbook teaches information regarding shot peening of aluminum and aluminum alloy surface’s [pg 803]. The ASM Handbook further discloses that the major purposes of shot peening is to increase fatigue strength by improving the distribution of stress in the surface due to grinding, machining, and heat treating [pg 804]. 
It would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the method of Miura in view of Lindenau and subjected it to peening as taught by the ASM Handbook with a reasonable expectation of success in achieving predictable results. As taught by the ASM Handbook, this would increase the fatigue strength of the sinter forged aluminum component that has been heat treated 

Response to Arguments
Applicant's arguments, including the declaration filed 06/07/2022, have been fully considered and are persuasive. 
The examiner finds persuasive that a person of ordinary skill in the art would not have found it obvious to have inserted a sizing step into the process of Ichikawa between the upset-forging step and T6 heat treatment and that if a sizing step were to be used, it would be following sintering to improve dimensional accuracy caused by distortion thermal exposure. Therefore, the rejection is withdrawn. 
However, a new rejection is made in view of Miura (US 5,292,358, as cited in the office action of 02/08/2022) in view of Lindenau (US2005/0036899, cited in the office action of 08/19/2020). 
Miura teaches a process of sintering and holding in a liquid phase temperature area so as to promote the diffusion of the alloying elements, followed by re-compactiong (including sizing) and then performing a T6 heat treatment. Furthermore, applicant’s argument [Declaration page 6 – 7; Remarks page 5] that it was unexpectedly discovered that performing a re-solutionizing step between the sizing and aging resulted in improved performance of the aluminum alloy is not found persuasive because Miura explicitly states that sizing/re-compaction induces work-hardening and when a heat-treatment (i.e. T6 treatment) is performed following the re-compaction, the work-hardening is eliminated and both strength and elongation are enhanced [Col 8, line 60 – 66]. "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967)(MPEP 716.02(c)) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738